COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-10-054-CV

JEANNA NICOLE ARNOLD                                  APPELLANT AND APPELLEE

                                            V.

MATTHEW PRICE                                         APPELLEE AND APPELLANT

                                         ----------

            FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                         ----------

                MEMORANDUM OPINION 1 AND JUDGMENT
                                         ----------

       W e have considered “Appellee’s Motion To Dismiss Cross Appeal,” filed by

Matthew Price. It is the court’s opinion that the motion should be granted; therefore,

we dismiss the cross-appeal of Matthew Price. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the cross-appeal shall be paid by the appellee, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                      PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: April 15, 2010




       1
            See Tex. R. App. P. 47.4.